Citation Nr: 0403323	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  99-13 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Brooklyn, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and from a March 1999 rating decision 
by the RO in Montgomery, Alabama.  The Montgomery RO has 
jurisdiction of the present appeal.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in September 2000.  A copy of 
the transcript of that hearing is of record.  The case was 
remanded to the RO for additional development in December 
2000, and in June 2002 the RO granted entitlement to 
nonservice-connected disability pension benefits.

The Board notes that in his August 1998 correspondence the 
veteran also requested entitlement to service connection for 
a bilateral ear disorder.  As this matter has not been 
adjudicated, it is referred to the RO for appropriate action.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and the implementing regulations apply in 
the instant case.  A review of the record indicates the 
veteran was notified of the VCAA and how it applies to his 
present appeal by correspondence dated in July 2002.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c) (2003).  In claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.

Although the record includes medical evidence indicating a 
present diagnosis of PTSD related to service, the veteran's 
reported experiences in Vietnam have not been verified.  The 
veteran claims that during active service he experienced 
events that led to his PTSD including a race-related 
confrontation at his first assignment in Vietnam, having been 
assigned to guard duty without appropriate training, having 
witnessed retributive punishment on the Vietnamese 
population, having witnessed bodies floating in the river, 
and having served as an informer for the military police, but 
he has not provided information of sufficient detail to allow 
for VA verification.  The Board finds, however, that his 
claim that he was involved in combat during service on barge 
number 668 for 2 months in approximately October 1968 is of 
sufficient detail to warrant an attempt to verify that fact.

VA law provides that if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

In addition, the Board notes that in the July 2002 
supplemental statement of the case (SSOC) the RO stated, in 
part, that VA law required "medical evidence establishing a 
clear diagnosis" of PTSD; however, this "clear diagnosis" 
requirement has been revised.  VA regulations amended in June 
1999 now provide that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ." 38 C.F.R. § 3.304(f); 
see 64 Fed. Reg. 32807-08 (1999).  Section 4.125(a) of 38 
C.F.R. incorporates the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the DSM-IV and noted that the major effect was that the 
criteria changed from an objective "would evoke ... in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

As to the veteran's knee disability claims, the Board notes 
that his contentions that he incurred or aggravated a right 
knee disorder during active service and that he incurred a 
left knee disorder as a result of standing during active 
service are not adequately addressed by the medical evidence 
of record.  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability and indicates the claimed disability 
or symptoms may be associated with an event, injury, or 
disease during active service.  38 C.F.R. § 3.159(c).  
Therefore, further development is required prior to appellate 
review.

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 
U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for PTSD 
and knee disorders since April 2002.  The 
RO should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.  

3.  The veteran should also be requested 
to provide additional information 
clarifying the events and approximate 
dates of his claimed stressors.  The RO 
should inform the veteran of which 
evidence he is to provide and what 
evidence VA will attempt to obtain.

4.  The RO should make an attempt to 
verify the veteran's claimed stressor 
events in Vietnam from the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) at 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  
If USASCRUR is unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  In addition to any other 
stressor events identified by the RO, the 
USASCRUR should be specifically requested 
to certify the veteran's involvement in 
or exposure to combat during service on 
barge number 668 for 2 months in 
approximately October 1968.  

5.  Thereafter, the RO must make specific 
determinations, based on the complete 
record, as to whether the veteran engaged 
in combat with the enemy or was exposed 
to a stressor or stressors in service, 
and if so, to identify the nature of the 
specific stressor or stressors.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record. 

6.  The veteran should then be scheduled 
for a VA psychiatric examination for an 
opinion as to whether it is as likely as 
not that he has PTSD (under DSM-IV 
criteria) related to a verified event(s) 
in service.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and reconcile the opinion with the other 
medical evidence of record.

7.  The veteran should be scheduled for a 
VA orthopedic examination for opinions as 
to (a) whether it is as likely as not 
that he has a left knee disorder that was 
incurred in or aggravated by active 
service and (b) whether clear and 
unmistakable evidence demonstrates a 
right knee disorder existed prior to 
active service and was not aggravated 
during active service.  The claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner should 
provide a complete rationale for any 
opinions given.

8.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claims in light 
of all additional evidence received since 
the July 2002 supplemental statement of 
the case.  The RO must consider all 
applicable laws and regulations 
(including VAOPGCPREC 3-2003 and 
revisions to 38 C.F.R. § 3.304(f)).  If 
the benefits sought remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



